Case 1:18-cv-11507-JMF Document 27 Filed 02/21/19 Page 1 of 19

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

ESI CASES AND ACCESSORIES, INC.,

)
)
Plaintiff, )
)
v. ) Civ. No. 1:18-cv-11507-JMF
)
HOME DEPOT PRODUCT ) ORAL ARGUMENT REQUESTED
AUTHORITY LLC, )
)
Defendant, )

DEFENDANT’S MEMORANDUM IN SUPPORT OF ITS MOTION TO TRANSFER
TO THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF

GEORGIA OR, IN THE ALTERNATIVE, MOTION TO DISMISS

1743505.1
Case 1:18-cv-11507-JMF Document 27 Filed 02/21/19 Page 2 of 19

TABLE OF CONTENTS

TABLE OF CONTENTS.......cccccssseccssssecsesessessesesseevesesanecsasarscsavavscssssessusuesecereesasaseeevacsusasevsvsesrerseass i
TABLE OF AUTHORITIES o..0....cecssessessessssessssesseseescscsvsscarsucsssssussesuerucsesusevssesasacsassesasspesseuseseeaseee li
BACKGROUND ...cssssescssessssssssssssesesnestesssssessssssussesssnsusscsssssveveusosersvsssstarsarsessanvassusarassucasssassaveusesesen 1
ARGUMENT ......ccsscesessssessssesssssscssssussessesecsessssusassusassuasessausocsssarassosassusausasatsnarssesassutassusasseeatsasarsveees 3
I, THE COURT SHOULD TRANSFER VENUE TO THE NORTHERN

DISTRICT OF GEORGIA on... cssseccccesscssssssesesssessensvussscsussssvssesssecusaescsucaasavevsusasasaveseassvasens 4
IL. IN THE ALTERNATIVE, THE COURT SHOULD DISMISS ESI’S

CLAIMS PURSUANT TO RULE 12(b)(6) ......cccecccsssssesssssssssssssueststerssesesecssssssatsesesasavenes 8

A. The Court Should Dismiss ESI’s Claim for Breach of the

“Manufacturer Agreement.” .0........cccssssssssssessssccccersvsrevsnsnecsasstatevsucacevarsesseveneseecscatscsces 10

B. The Court Should Dismiss ESI’s Promissory Estoppel Claim ...........cccccsssssssesecsesesee, 11

C. The Court should Dismiss ESI’s Unjust Enrichment Claim.........c.cceccccssscsessscsescecesceee 12

D. The Court Should Dismiss ESI’s Fraud By Concealment Claim ........cccccccscsssssssesesees 13

Il. © NOEVIDENCE SUPPORTS ESI’S CLAIM FOR BREACH OF THE
“WIRELESS GEAR CONTRACT.” .....cccccssssssssssscsssssscsescussssvsussecstssessatsnsassacatsasaesacasensens 14

CONCLUSION... csescesesssssssesessssssessssecsscssssescsssssscssanesseescesscusssssvsnsseansesutstecesevavasesssavseeecasanseanes 15

1743505,1
Case 1:18-cv-11507-JMF Document 27 Filed 02/21/19 Page 3 of 19

TABLE OF AUTHORITIES

Case Page

Am. Patriot Ins. Agency, Inc. v. Mut. Risk Mgmt. Ltd.,
364 F.3d 884 (7th Cir. 2004) oo cessessssssesessssssvevesesecessssusavsessesessseavecaevevacassesssceseeseeseeaves 7

Atl. Marine Constr. Co. v. U.S. Dist. Court for W. Dist. of Texas,
S71 US. 49 (2013) 0 eeescesesenederseesesesesescsepeensensssasesausussuessssesssuasseseveeracsesasavacavatecsavasasasessescensc 5,6

Bell Atl. Corp. v. Twombly,
S50 ULS. 544 (2007)... eccccssesesesssessenssssessscssssssssesesesesesessssesasscncessnsesaeavsuansasseasatsvevaseneevecaes 8

Bluewater Mfg. Co. v. Home Depot U.S.A., Inc.,
No. 1:10-CV-0696-CC, 2011 WL 13233422 (N.D. Ga. Apr. 18, 2011) .u.cccscssseceseseeee 6

City of Perry, lowa v. Procter & Gamble Co.,
188 F. Supp. 3d 276 (S.D.N-Y. 2016)......cccscccscscesesssescssssessscssscsssssesvessaeseeseceesasseenseasters 8, 13

Cortec Indus., Inc. v. Sum Holding L.P.,
949 F.2d 42 (2d Cir, 1991)... ceecceessscssssscssssscesescnesessesescscssacasevevasacccatarseaeasauaescatsescerscers 9

EP. Henry Corp. v. Home Depot, Inc.,
No. 07-2783, 2008 WL 62283 (D.N.J. Jan. 3, 2008)......c.cccccssssssesssssessssseesseesentaceeeseresess 7-8

Elite Parfums, Ltd. v. Rivera,
872 F. Supp. 1269 (S.D.N.Y. 1995)eccccssssssccoscsssescssssssssssesssssesssseussensosseceucessesssseecessesesee 5

Foley Co. v. Warren Eng’g, Inc.,
804 F. Supp. 1540 (N.D. Ga, 1992) occ ceccscsssesesecnseceescassssesssssssscsessassssnecssesscesersceeseeres 12

GlaxoSmithKline LLC v. Laclede, Inc.,
No. 18-CV-4945 (IMF), 2019 WL 293329 (S.D.N.Y. Jan. 23, 2019) wo. cesesesessrscseeees 5

Grant & Eisenhofer, PA. v. Bernstein Liebhard LLP,
No. 14-CV-9839 JMF, 2015 WL 5751252 (S.D.N.Y. Sept. 30, 2015) veces 4-5

Huffington v. T.C. Group, Inc.,
637 F.3d 18 (Ist Cir. 2011). ecsecssessscesssssssessenevesscsscvssssssesescesseentstssquateasanavssensuensacaans 7

LesCare Kitchens, Inc. v. Home Depot U.S.A., Inc.,
No. 98-CV-1354, 1998 WL 720536 (D. Conn. Sept. 29, 1998) ....ccccscccsssssssssscssseceesseees &

May v. SE. GA Ford, Inc.,
344 Ga. App. 459, 811 S.E. 2d 14 (2018)... ccesescceecssscsssssssessnescacsvevacsereasaescecsseneneres 12

1743505.1
il
Case 1:18-cv-11507-JMF Document 27 Filed 02/21/19 Page 4 of 19

Mbigi v. Wells Fargo Home Mortg.,
336 Ga. App. 316, 785 S.E. 2d 8 (2016)... cecscssssssssssceessceseocesescsecseacsstsccacsesenseersevacsesee 11

McCabe v. Daimler AG,
160 F, Supp. 3d 1337 (N.D. Ga. 2015) oo... ccssssssscssesccesecssecescscssessccesscecstesvauecessasuceveese 13

NAFRA Worldwide, LLC v. Home Depot U.S.A, Inc.,
No, 1:12-CV-02808-AT, 2013 WL 12098772 (N.D. Ga. Aug. 29, 2013) vo..ececeeseeeressereeces 6

Nat'l Micrographics Sys., Inc. v. Canon U.S.A., Inc.,
825 F. Supp, 671 (D.N.J. 1993) ec ccccssscssseccsssescseseencsssvecacaensesuevsusesecersscecnsavasneaseuscavevenens @

Pence v. Gee Grp., Inc.,
236 F. Supp. 3d 843 (S.D.N.Y. 2017)... cccceccsssssssscsssssesscsescsssesscssscsscecsecatscsucarsnsnesssesecses 4,5

Quint Measuring Sys., Inc. v. Home Depot USA, Inc.,
No. 1:10-CV-01963-JOF, 2012 WL 13005413 (N.D. Ga. Sept. 4, 2012)... 6

Reynolds v. CB&T,
342 Ga. App. 866, 805 S.E.2d 472 (2017)......cccecescccsecscscsssssssssssesoussesseseesasersasssassustessatsces 11

Rincon v. Covidien,
No. 16-CV-10033 (JMF), 2017 WL 2242969 (S.D.N.Y. May 22, 2017) w..cccecssescsseseeee: 8

Spectrum Creations, LP v. Home Depot U.S.A., Inc.,
No. 1:11-CV-01637-JOF, 2013 WL 12092287 (N.D. Ga. July 29, 2013),

aff'd, 563 F. App’x 725 (11th Cir. 2014) wo... ccccscssscessscsessscscersescesesececsescessensessacsersarscaavsene 7
Stewart v. Riviana Foods Inc.,

No. 16-CV-6157 (NSR), 2017 WL 4045952 (S.D.N.Y. Sept. 11, 2017) escccssssecceseereeee 9
Statute
2B ULS.C. $139] eee sccscssscscssscnesesesssseeecsseesssssssssepenesscususesesacscsssasasesscassqesscesescecerssassescasecscaseuatagers 4
28 U.S.C. § 1404 cscs cessssescsessasssssessssassesssseseasssassssusssseesereussesarscersvassecaranatavasanensseevass 1,5, 8
O.C.G.A. § 13-3-4 4. sc cccsesesseeeenessenavsesessscaeaesssassesenessacssuscasscsesescsvessssssvevsvsucacucaravesueaseararsessavensases 11

Federal Rules

Fed, R. Civ. P. 9b) .cscssssssessssossssessssssssutsssssssssusenssssnussscensssveseassssueecsesssussssessesasevessscessniuescsesssesees 1
Fed. R. Civ. P. 12(b)(O).sssssccsssssssesssssssssesssssssssseecseccesssssssssestsssseceessssvesssassavecsssssstassseessessstiseseen 3, 8,9
1743505.1

iii
Case 1:18-cv-11507-JMF Document 27 Filed 02/21/19 Page 5 of 19

Plaintiff ESI Cases and Accessories (“ESI”) has filed its case in the wrong court in
violation of a forum-selection clause in the parties’ agreement. Accordingly, Defendant Home
Depot Product Authority LLC (“Home Depot”) respectfully requests that this Court grant its
motion to transfer venue or, in the alternative, dismiss ESI’s Amended Complaint [Dkt 12].

ESI has sued Home Depot alleging various breaches of contract and related claims for
relief. In so doing, however, ESI pointedly has failed to present this Court with the express
contract governing the relationship between the parties. ESI’s entire relationship with Home
Depot was and is governed by a written Supplier Buying Agreement (“SBA”) that requires that
any disputes arising from that relationship be litigated in Georgia. ESI is bound by that
enforceable forum-selection clause. Accordingly, pursuant to 28 U.S.C. § 1404(a), Home Depot
asks that the Court enforce the parties’ bargain and transfer this action to the United States
District Court for the Northern District of Georgia, Atlanta Division.

Alternatively, the Court could dismiss the Amended Complaint on the merits because the
SBA forecloses virtually all of ESI’s claims. ESI has not pleaded its fraud by concealment claim
in accordance with Fed, R. Civ. P. 9(b). But even if the claim were supported with additional
facts, it would fail because ESI fails to allege an underlying legal duty to disclose owed by Home
Depot to ESI. The SBA bars nearly all of ESI’s remaining claims, either because ESI seeks to
hold Home Depot liable where it cannot (as in the case of ESI’s own projections and forecasts of
demand) or seeks to recover where ESI failed to meet a condition precedent to recovery.

BACKGROUND

ESI manufactures and sells mobile electronics accessories. Am. Compl. § 10. As ESI

acknowledges, Home Depot previously purchased these products from ESI for sale in its

warehouse stores. Am. Compl. J] 15, 26. In 2017, when Home Depot began purchasing products

1743505,1
Case 1:18-cv-11507-JMF Document 27 Filed 02/21/19 Page 6 of 19

from ESI, the parties executed a comprehensive agreement—the SBA—1to govern their
relationship. This Court may and should consider the express terms of the SBA for the purposes
of this Motion.

The substantive provisions of that SBA illustrate that the parties anticipated—and
expressly foreclosed—the lawsuit ESI has now chosen to file. ESI’s principal complaint is that
Home Depot failed to issue purchase orders to purchase more products, but beyond confirming
minimal consideration, no SBA provision requires that Home Depot purchase any particular
quantity of ESI product. To the contrary, the SBA provides that Home Depot does not commit to
purchase any product without issuing a purchase order, See SBA §§ 1.2, 1.4. Indeed, the SBA
expressly provides that “[n]o oral orders shall be considered part of the SBA, nor binding unless
documented in a written [Purchase Order.]” Id. § 14.13 (emphasis added). Further, the SBA
expressly anticipates that a supplier—here, ESI—may produce goods based on its own estimates
or forecasts of Home Depot demand, but the agreement expressly disclaims Home Depot’s
liability for these forecasts, providing that Home Depot “will not be liable for any actions taken
by [ESI] or costs borne by [ESI] based on any estimates or forecasts.” Jd. § 14.10. The SBA goes
on to state that “[i]f [Home Depot] provides any estimates or forecasts of its needs, the estimates
and forecasts are non-binding”. Id.

Finally, the SBA includes an integration clause providing that “[n]o changes or
modifications to the SBA are permitted unless made in writing and signed by the authorized
party sought to be bound.” Jd. § 14.13. ESI does not allege that Home Depot agreed to any
modification of the Terms and Conditions in the governing SBA. ESI’s Amended Complaint—

like the original complaint before it—makes no mention of the SBA or these terms.

 

' The current version of that SBA—executed F ebruary 27, 2017—s attached to the February 11,

2019 Declaration of Benjamin W. Thorpe, filed contemporaneously herewith, as Exhibit A.
1743505.
2
Case 1:18-cv-11507-JMF Document 27 Filed 02/21/19 Page 7 of 19

Nor does ESI acknowledge that the parties expressly contracted for dispute resolution
procedures as part of the SBA. Specifically, § 6.4 covers “Disputes,” including any “dispute[s]
arising out of, relating to or concerning” the SBA. And because § 1.2 provides that the “entire
business relationship” between Home Depot and ESI is subject to the SBA, § 6.4’s dispute
resolution procedures apply to any and all disputes regarding that relationship. Further, § 6.5
provides that, if (after unsuccessful mediation) the dispute results in litigation, “the parties agree
that any civil action to decide such dispute shall be brought in either the US District Court for
the Northern District of Georgia, Atlanta Division, or the Fulton Superior Business Court,
Georgia.” Id. § 6.5 (emphasis added).

ESI, of course, knows all this. On April 20, 2018 ESI demanded mediation of this
dispute—regarding the “purchase [of] private label smartphone accessories”—“[p]ursuant to
Section 6.4(a) of the [SBA].”” The parties completed that mediation—in Atlanta—in November,
2018 but did not resolve their differences. After ESI filed this action, Home Depot requested
ESI’s consent to this transfer motion. ESI declined to consent.

ARGUMENT

This Court should transfer this action to the U.S. District Court for the Northern District
of Georgia pursuant to 28 U.S.C. §1404(a) because each of ESI’s claims “aris[es] out of,
relat{es] to or concern[s]” the parties’ business relationship, all of which is subject to the SBA
and its mandatory forum-selection clause. See SBA § 6.4. Alternatively, the Court can dismiss
ESI’s Amended Complaint with prejudice under Federal Rule of Civil Procedure 12(b)(6) for

failure to state a claim on which relief may be granted.

 

2 See April 20, 2018 Letter from Benjamin Rattner to Home Depot, at 1, attached as Exhibit B to

the February 11, 2019 Declaration of Benjamin W. Thorpe, filed contemporaneously herewith.
1743505.1
3
Case 1:18-cv-11507-JMF Document 27 Filed 02/21/19 Page 8 of 19

I. THE COURT SHOULD TRANSFER VENUE TO THE NORTHERN
DISTRICT OF GEORGIA

Pursuant to the terms of the forum-selection clause negotiated between two sophisticated
corporate parties, ESI agreed to bring any claims related to its comprehensive contract with
Home Depot in the U.S. District Court for the Northern District of Georgia (if brought in any
federal court). Transfer to the Northern District of Georgia will accomplish what both parties
envisioned at the time of contracting.

In deciding whether to transfer a case to another judicial district, a court first examines
whether the case could have been brought in the other district. Pence v. Gee Grp., Inc., 236 F.
Supp. 3d 843, 849 (S.D.N.Y. 2017). Section 1404(a) provides that “[f]or the convenience of
parties and witnesses, in the interest of justice, a district court may transfer any civil action to
any other district or division where it might have been brought.” 28 U.S.C. §1404(a). There is no
question this action could have been brought in the Northern District of Georgia, because 28
U.S.C. §1391(a) provides that diversity cases may be brought in a judicial district where the
defendant resides. The Amended Complaint alleges that the only defendant in the case, Home
Depot, has its principal place of business in Atlanta, GA. Am. Compl. ¥ 11. Because Home
Depot resides in the Northern District of Georgia, venue is therefore proper in that district under
section 1404{a).

If the case could have been brought in the other district, courts in this Circuit “then
examine[ ] a number of factors, commonly referred to as ‘private’ and ‘public-interest’ factors.”
Pence, 236 F. Supp. 3d at 850 (presenting non-exhaustive list of factors). Because district courts
have “broad discretion in making determinations of convenience under Section 1404(a) and
notions of convenience and fairness are considered on a case-by-case basis[,]” “there is no rigid

formula for balancing the factors and no single one of them is determinative.” Grant &

1743505.1
Case 1:18-cv-11507-JMF Document 27 Filed 02/21/19 Page 9 of 19

Eisenhofer, P.A. v. Bernstein Liebhard LLP, No. 14-CV-9839 JMF, 2015 WL 5751252, at *3
(S.D.N.Y. Sept. 30, 2015) (alterations adopted and internal quotation omitted).

But “the calculus changes ... when the parties’ contract contains a valid forum-selection
clause, which represents the parties’ agreement as to the most proper forum.” GlaxoSmithKline
LLC vy. Laclede, Inc., No. 18-CV-4945 (IMF), 2019 WL 293329, at *4 (S.D.N.Y. Jan. 23, 2019)
(quoting Atl. Marine Constr. Co. y. U.S. Dist. Court for W. Dist. of Texas, 571 U.S. 49, 63
(2013) (alteration adopted)). “{Aj valid forum-selection clause should be given controlling
weight in all but the most exceptional cases.” Atl. Marine, 571 U.S. at 63 (emphasis added).
This “alter[s] the usual section 1404(a) analysis” in critical ways, including that: (a) “the
plaintiff's choice of forum merits no weight”; and (b) “a court evaluating a defendant's § 1404(a)
motion to transfer based on a forum-selection clause should not consider arguments about the
parties’ private interests.” Pence, 236 F. Supp. 3d at 850-51 (quoting Atl. Marine, 571 U.S. at 63-
64). Given the law’s “strong policy of enforcing forum selection agreements,” “the presence of
the forum selection clause means that, as a matter of law, the burden shifts to [the party opposing
enforcement] to demonstrate exceptional facts explaining why [it] should be relieved from [its]
contractual duty.” Elite Parfums, Ltd. v. Rivera, 872 F. Supp. 1269, 1271-2 (S.D.N.Y. 1995)
(emphasis added; internal quotation mark omitted). ESI cannot satisfy that heavy burden here.

Even if the forum-selection clause were not all-but-dispositive, the public interest factors
further support transfer to the Northern District of Georgia. As this Court has acknowledged,
these public factors may include “the forum's familiarity with the governing law” and “trial
efficiency and the interest of justice.” Grant & Eisenhofer, 2015 WL 5751252, at *3. The parties
here have contractually agreed not only that venue shall lie in the Northern District of Georgia,

but also that the SBA “and all disputes arising out of the parties[’] relationship will be

1743505,1
Case 1:18-cv-11507-JMF Document 27 Filed 02/21/19 Page 10 of 19

governed by and construed in accordance with the laws of the State of Georgia, without regard
to its conflict of law principles.” SBA § 14.7 (emphasis added). The U.S. District Court for the
Northern District of Georgia is indisputably familiar with Georgia law and regularly and
efficiently handles myriad issues of Georgia contract law. Further, the courts in that District and
the U.S. Court of Appeals for the Eleventh Circuit repeatedly have decided cases involving
Home Depot’s SBA.?

Moreover, the interests of justice are best served by honoring the parties contractual
commitment “to litigate disputes in a particular forum,” and therefore “courts should not
unnecessarily disrupt the parties’ settled expectations.” Atl. Marine, 571 U.S. at 66. As is the
case for Home Depot here, “[a] forum-selection clause . . . may, in fact, have been a critical
factor in [the parties’] agreement to do business together in the first place.” Jd. Accordingly, “the
interest of justice is served by holding parties to their bargain.” /d. (internal quotation mark
omitted).

Finally, the SBA’s mandatory forum-selection clause applies here, even though ESI’s
Amended Complaint attempts to ignore and plead around the SBA’s existence. As discussed
above, the scope of the SBA could hardly be broader, because the parties agreed that: “Home
Depot’s and [ESI’s] entire business relationship as to the subject matter herein, and every
written purchase order (“PO”) submitted by [Home Depot] or its affiliates is subject to this

SBA.” SBA § 1.2 (emphasis added). The provisions therein apply because ESI’s claim are

 

3 See, e.g., NAFRA Worldwide, LLC v. Home Depot U.S.A, Inc., No. 1:12-CV-02808-AT, 2013
WL 12098772, at *12 (N.D. Ga. Aug. 29, 2013) (granting motion to dismiss based on SBA
provision); Quint Measuring Sys., Inc. v. Home Depot USA, Inc., No. 1;10-CV-01963-JOF, 2012
WL 13005413, at *5 (N.D. Ga. Sept. 4, 2012) (granting motion for summary judgment based on
SBA provision); Bluewater Mfg. Co. v. Home Depot U.S.A., Inc., No. 1:10-CV-0696-CC, 2011
WL 13233422, at *7 (N.D. Ga. Apr. 18, 2011) (granting motion to dismiss or, in the alternative,

motion for summary judgment based on SBA provision).
1743505.1
6
Case 1:18-cv-11507-JMF Document 27 Filed 02/21/19 Page 11 of 19

inextricably “arising out of, related to, or concerning” that relationship, and thus the SBA. SBA §
6.4. As another federal court found in interpreting a prior version of Home Depot’s SBA, courts
interpret “any claim or dispute” to include any contractual matter between the parties, as well as
any tort claim associated with the parties’ relationship. Spectrum Creations, LP v. Home Depot
U.S.A., Inc., No. 1:11-CV-01637-JOF, 2013 WL 12092287, at *4 (N.D. Ga. July 29, 2013), aff'd
563 F. App’x 725 (11th Cir. 2014).

As the First Circuit held in Huffington v. T.C. Group, Inc., a forum selection clause
reaching all claims “with respect to” the parties’ contract controls all claims connected to the
parties’ contractual relationship, because such broadly-worded clauses are properly designed “to
concentrate all related litigation in a single forum.” Huffington, 637 F.3d 18, 23 (1st Cir. 2011).
Here, the SBA was the master contract governing ESI’s sale of mobile electronics accessories to
Home Depot and was, by its own terms, a precondition to Home Depot issuing any purchase
orders to ESI.

Similarly, federa] courts consistently have held that where the “fundamental documents
defining the parties’ relationship” include a forum selection clause, the clause applies to claims
for breach of any alleged contracts related to the parties’ business dealings, even alleged oral
contracts or those without their own forum selection clauses. Nat’! Micrographics Sys., Inc. v.
Canon U.S.A., Inc., 825 F. Supp. 671, 678 (D.N.J. 1993).* Indeed, the courts have enforced this
very same forum-selection clause in Home Depot’s SBA against other suppliers like ESI,

whether or not the suppliers raised a claim for breach of the SBA. See, é.g., E.P. Henry Corp. v.

 

“ See also Am. Patriot Ins. Agency, Inc. v. Mut. Risk Mgmt., Ltd., 364 F.3d 884, 889 (7th Cir.
2004) (even though only master contract contained forum selection clause, plaintiffs’ claims for
breaching other contracts were also subject to clause because all the contracts related to same

business program).
1743505.1
Case 1:18-cv-11507-JMF Document 27 Filed 02/21/19 Page 12 of 19

Home Depot, Inc,, No. 07-2783, 2008 WL 62283 (D.N.J. Jan. 3, 2008); LesCare Kitchens, Inc. v.
Home Depot U.S.A., Inc., No. 98-CV-1354, 1998 WL 720536 (D. Conn. Sept. 29, 1998).

Because the parties expressly agreed to a single federal forum for disputes arising out of
the parties’ relationship, because this action could have been brought in that forum in the first
instance, and because no other § 1404(a) factors require—or even favor—this Court retaining the
case, the Court should transfer this action to the U.S. District Court for the Northern District of
Georgia pursuant to 28 U.S.C. § 1404(a).

I. INTHE ALTERNATIVE, THE COURT SHOULD DISMISS ESI’S CLAIMS
PURSUANT TO RULE 12(b)(6)

Alternatively, the Court could dismiss the bulk of ESI’s Amended Complaint on the
merits. Specifically, the Court should dismiss ESI’s claims for Breach of the Manufacturer
Agreement (Am. Compl. {J 30-33), Promissory Estoppel (/d. 1] 34-39), Unjust Enrichment (Jd.
{| 40-44), and Fraud by Concealment (/d. J] 45-51).

“[A] Rule 12(b)(6) motion calls for the court to determine whether the facts alleged in the
complaint are sufficient to show that the plaintiff has a plausible claim for relief.” City of Perry,
lowa v. Procter & Gamble Co., 188 F. Supp. 3d 276, 282 (S.D.N.Y. 2016) (Furman, J.) “More
specifically, the court must distinguish between facts, on the one hand, and ‘mere conclusory
statements’ or legal conclusions on the other hand; the latter are not entitled to the presumption
of truth and must be disregarded.” Jd “A complaint that offers only ‘labels and conclusions’ or
‘a formulaic recitation of the elements of a cause of action will not do.’” Rincon v. Covidien, No.
16-CV-10033 (JMF), 2017 WL 2242969, at *1 (S.D.N.Y. May 22, 2017) (Furman, J.) (quoting
See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). “If Plaintiff has not nudged [its]
claims across the line from conceivable to plausible, [its] claims must be dismissed.” Jd.

(alterations adopted and internal quotation omitted).

1743505.1.
Case 1:18-cv-11507-JMF Document 27 Filed 02/21/19 Page 13 of 19

ESI’s Amended Complaint ignores all these pleading requirements. ESI alleges five
“Claims for Relief” in a mere nine pages, and as a result basic elements of these claims are
recited in conclusory fashion. Moreover, ESI alleges the existence and breach of two or more
separate, allegedly written or otherwise memorialized agreements (the “Manufacturer
Agreement,” see Am. Compl. { 14, and the “WG Contracts,” see Am. Compl. ] 27), but neither
quotes from nor attaches any document to its Amended Complaint to reflect the existence of
these purported agreements.” Despite ESI’s failure to present the SBA (or, to be clear, any other
alleged agreement between the parties), this Court may and should consider the existence and
express terms of that agreement for the purposes of this Motion.®

ESI’s artful—and woeful—pleading cannot change the facts and cannot avoid dismissal
of the bulk of its claims based on the SBA. ESI admitted that it entered into the SBA and that
that the agreement controls this dispute when it demanded mediation on April 20, 2018. The
SBA, signed by both parties and governing their “entire business relationship,” simply forecloses
ESI’s claims, which Home Depot here addresses in turn. As an initial matter, each of these
claims should be evaluated under Georgia law. As discussed supra at 6, ESI and Home Depot

expressly agreed that “all disputes arising out of the parties’ relationship will be governed by

 

* As to the “WG Contracts” (ESI’s fifth claim for relief, Am. Compl. [] 52-46), Home Depot
acknowledges that an allegation of an unpaid invoice for a purchase order issued under the SBA
may indeed state a claim for relief at the motion-to-dismiss stage. That, of course, is not how ESI
chose to plead it, nor does Home Depot believe any evidence supports this claim. See Section Ol,
infra at 13.

6 “While a court must generally treat a 12(b)(6) as one for summary judgment under Rule 56
when it relies on matters outside the pleadings, the court may consider documents beyond the
pleadings in deciding a motion to dismiss.” Stewart v. Riviana Foods Inc., No. 16-CV-6157
(NSR), 2017 WL 4045952, at *6 (S.D.N.Y. Sept. 11, 2017). Further, “[w]here,” as here,
“plaintiff has actual notice of all the information in the movant's papers and has relied upon these
documents in framing the complaint the necessity of translating a Rule 12(b)(6) motion into one
under Rule 56 is largely dissipated.” Cortec Indus., Inc. v. Sum Holding L.P.,949 F.2d 42, 48

(2d Cir, 1991),
1743505.1
Case 1:18-cv-11507-JMF Document 27 Filed 02/21/19 Page 14 of 19

and construed in accordance with the laws of the State of Georgia . . ..” SBA § 14.7 (emphasis

added).

A. The Court Should Dismiss ESI’s Claim for Breach of the “Manufacturer
Agreement.”

ESI claims that an agreement reached in May 2017 required Home Depot to purchase
$1.8 million of “Custom Made Products” from ESI. ESI does not cite a single word of a single
document to reflect this Presumably, ESI intends to argue that Even if claim had set forth facts
sufficient to entitle ESI to relief (it does not), the SBA precludes any liability for Home Depot.

The SBA presents a structure under which Home Depot assumes financial liability for
supplier product solely by issuing a purchase order. See SBA §§ 1.2, 1.4. Indeed, the SBA
expressly disclaims any Home Depot liability for “actions taken by [ESI] or costs borne by [ESI]
based on any estimates or forecasts.” Id. § 14.10. While it is difficult to infer much from the
spartan language of the Amended Complaint, it is impossible to construe any version of the
“Manufacturer Agreement” claim that does not turn on “actions taken by” ESI to meet expected
“estimates or forecasts” of future Home Depot demand for the “Custom Made Products.” Even
ESI does not allege that any purchase order for the “Custom Made Products” was ever issued.
That failure to allege the mere existence of a purchase order is fatal to any claim of Home Depot
liability under the SBA.

Moreover, the creative allegation of a separately-created “Manufacturer Agreement” does
not save ESI from the SBA’s terms and conditions. The SBA’s integration clause expressly
provides that “[n]o changes or modifications to the SBA are permitted unless made in writing
and signed by the authorized party sought to be bound.” /d. § 14.13. Here, ESI seeks to bind
Home Depot by inventing an entirely new business relationship that would necessarily undercut

or modify the SBA. They do so without pleading, let alone documenting, that Home Depot

1743505.1
10
Case 1:18-cv-11507-JMF Document 27 Filed 02/21/19 Page 15 of 19

agreed to any such modification. Accordingly, this Court should dismiss ESI’s claims as to an
alleged Manufacturer Agreement.

B. The Court Should Dismiss ESI’s Promissory Estoppel Claim.

ESI claims Home Depot must purchase all of ESI’s “Custom Made Products” because
ESI claims to have detrimentally relied on its understanding that Home Depot would do so.
Under Georgia law, [t]he elements of promissory estoppel are: “the defendant made a promise
upon which [it] reasonably should have expected the plaintiff to rely, the plaintiff relied on the
promise to [its] detriment, and injustice can be avoided only by enforcing the promise because
the plaintiff forwent a valuable right.” Mbigi v. Wells Fargo Home Mortg., 336 Ga. App. 316,
328, 785 S.E. 2d 8, 20 (2016); O.C.G.A. § 13-3-44, While a “promise need not meet the formal
requirements of a contract, . . . it must, nonetheless, have been communicated with sufficient
particularity to enforce the commitment.” Reynolds v. CB&T, 342 Ga. App. 866, 872, 805 S.E.2d
472, 478 (2017). Tellingly, ESI does not include in its Amended Complaint a single allegation
regarding a single word spoken or written by Home Depot or its agents that would give rise to
any particular commitment on which ESI can have relied to its detriment.

Regardless, the claim fails as a matter of law because ESI has not alleged that Home
Depot reasonably should have expected ESI to rely on an alleged promise that it would later
issue purchase orders for the Custom Made Products. Indeed, the SBA expressly disclaims that
possibility when it states: “If [Home Depot] provides any estimates or forecasts of its needs, the
estimates and forecasts are non-binding.” SBA § 14.10 (emphasis added). If that were not
enough, the SBA expressly includes an “Entire Agreement” clause that (a) “supersedes all prior
negotiations, representations, or agreements” and (b) requires any “changes or modifications to

the SBA” be “made in writing and signed by the authorized party sought to be bound.” /d. §

1743505.1
11
Case 1:18-cv-11507-JMF Document 27 Filed 02/21/19 Page 16 of 19

14.13. The SBA also makes clear that the relationship between the parties as to the purchase and
sale of merchandise revolves around a single instrument: the purchase order. See SBA §§ 1.2,
1.4. In the face of those provisions, ESI cannot maintain—and does not meaningfully allege (nor
could it}—that Home Depot “promised” to purchase large quantities of its products outside the
SBA,

For these reasons, and because there is no allegation to the contrary (nor could there be),
ESI, therefore, cannot establish that there was any mutual understanding as to Home Depot’s
alleged “promise,” and so the claim fails. Foley Co. v. Warren Eng’g, Inc., 804 F. Supp. 1540,
1546 (N.D, Ga. 1992) (“[R]eliance alone does not a promise make; there must be something
approaching a meeting of the minds, or a mutual understanding that a promise is being made
upon which the promisee may reasonably be expected to rely.”).

C. The Court should Dismiss ESI’s Unjust Enrichment Claim.

ESI claims that some benefit necessarily passed to Home Depot by virtue of its alleged
negotiations with ESI over the Custom Made Products and that this is sufficient to state and
unjust enrichment claim. Under Georgia law, “[t]he theory of unjust enrichment applies when
there is no legal contract and when there has been a benefit conferred which would result in an
unjust enrichment unless compensated.” May v. S.E. GA Ford, Inc., 344 Ga. App. 459, 463, 811
S.E. 2d 14, 18 (2018). Neither of those circumstances applies here.

As discussed at length above, the SBA is the “legal contract” that defines the obligations
owed by each party to the other. But even if this Court were to ignore the SBA entirely, ESI’s
own allegation is that this purported “benefit” inured to Home Depot as a function of the

“Manufacturer Agreement.” Am. Compl. 41. By ESI’s account, which Home Depot disputes,

1743505.1
12
Case 1:18-cv-11507-JMF Document 27 Filed 02/21/19 Page 17 of 19

that is a contract and would therefore bar an unjust enrichment claim: As in the case of the
promissory estoppel claim, ESI has pleaded itself out of relief.

But even if not for that error, ESI has failed to state an essential element of the claim. The
sole benefit allegedly conferred on Home Depot was the ability to use “ESI’s efforts . . . to
negotiate a more favorable pricing arrangement with a separate manufacturer.” Am. Compl. J 42.
There is no allegation of how that differs from any circumstance in which a buyer solicits
competitive pricing from more than one seller. In short, the alleged benefit (however ESI might
later propose to quantify it) bears no relation to ESI’s alleged manufacture of the Custom Made
Products.

D. The Court Should Dismiss ESI’s Fraud By Concealment Claim.

ESI claims that Home Depot failed to disclose alleged negotiations with alternative
suppliers of mobile electronics accessories and thereby breached a legal duty of disclosure it had
allegedly undertaken with respect to ESI. The Court should dismiss ESI’s fraudulent
concealment claim because the Amended Complaint makes no attempt to meet the enhanced
pleading standards of Federal Rule of Civil Procedure 9(b). As this Court held in City of Perry,
lowa v. Procter & Gamble Co., a fraudulent misrepresentation claim where the complaint failed
to identify “specific statements” and “specific speakers” is properly dismissed under Rule 9(b)).
188 F. Supp. 3d at 289-90.

But the problems with ESI’s fraudulent concealment claim do not end there. Under
Georgia law, “in a fraudulent concealment action, there must first exist a duty to communicate
the omitted or concealed material fact to the defrauded party.” McCabe v. Daimler AG, 160
F, Supp. 3d 1337, 1350 (N.D. Ga. 2015). Here, the material fact that ESI alleges Home Depot

had a duty to communicate was that it “contracted with a separate company to fulfill the same

1743505.1

13
Case 1:18-cv-11507-JMF Document 27 Filed 02/21/19 Page 18 of 19

orders.” Am. Compl. { 47. Setting aside that this assumes a variety of facts about Home Depot’s
purchasing decisions ESI has not alleged, ESI cannot begin—particularly in the context of an

SBA that expressly addresses forecasts and estimates—to articulate what legal duty to ESI Home
Depot here might have breached. Because Home Depot has no duty to disclose its negotiations
with other vendors to ESI, the fraudulent concealment claim fails at the outset.

il. NO EVIDENCE SUPPORTS ESI’S CLAIM FOR BREACH OF THE
“WIRELESS GEAR CONTRACT,”

ESI’s final claim gives away its first four. As ESI alleges, Home Depot issued purchase
orders and ESI delivered product under its Wireless Gear brand. Am. Compl. { 27. Whether or
not that bare allegation states a claim for relief, Home Depot’s alleged obligation to pay could
not arise but for the SBA that governs the entire relationship between the parties. See SBA §§
1.2, 1.4, The SBA expressly provides that “[nJo oral orders shall be considered part of the SBA,
nor binding unless documented in a written [Purchase Order.]” Jd. § 14.13 (emphasis added).

All ESI alleges is that in “May and December 2017” Home Depot agreed to buy
$65,487.76 worth of Wireless Gear Products and that it has not yet received payment. ESI does
not allege when it invoiced or demanded payment on these products or the manner of Home
Depot’s alleged refusal. ESI does not allege that it pursued payment according to the invoicing
dispute mechanism required for Home Depot vendors. And tellingly, ESI does not allege that it
complied with any of its obligations to pursue internal vendor dispute resolution prior to filing
this lawsuit. Indeed, ten months after ESI sent its initial mediation demand under the SBA, the
limited factual allegation appearing in the Amended Complaint remains the only information ESI
has provided regarding this claim. If this is enough to state a claim for failure to pay purchase
orders (and it is not), any such claim must fall within the SBA and should be transferred to the

Northern District of Georgia.

1743505.1
14
Case 1:18-cv-11507-JMF Document 27 Filed 02/21/19 Page 19 of 19

CONCLUSION

For these reasons, Home Depot requests that this Court grant its Motion and transfer this

action to the Northern District of Georgia, Atlanta Division, or, in the alternative, dismiss ESI’s

claims for Breach of the Manufacturer Agreement (Am. Compl. {{[ 30-33), Promissory Estoppel

(7d. {| 34-39), Unjust Enrichment (/d. §] 40-44), and Fraud by Concealment (/d. J] 45-51) with

prejudice.

LEWIs BRISBOIS BISGAARD & SMITH LLP
77 Water Street, Suite 2100

New York, NY 10005

(212) 232-1300

Fax: (212) 232-1399

BONDURANT, MIXSON & ELMORE, LLP
3900 One Atlantic Center

1201 West Peachtree Street, N.W.
Atlanta, Georgia 30309

Telephone: (404) 881-4100

1743505.1

/s/ David M. Pollack
David M. Pollack

DP 6143
pollack@lbbslaw.com

Ronan P. Doherty

NY Bar No. 2794923

(admission to practice before this Court pending)
doherty@bmelaw.com

Benjamin W. Thorpe

GA Bar No. 874911

(pre hac vice admission to be sought)
bthorpe@bmelaw.com

Counsel for Defendant

15
